Citation Nr: 0825356	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for dermatitis, currently 
evaluated as noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a March 2007 decision, the Board 
remanded the issue on appeal for further development.

(The veteran has been diagnosed with discoid lupus 
erythematosus (DLE).  A claim of service connection for DLE 
was denied in February 2005.  In a March 2008 VA examination 
report, an examiner stated that the veteran's DLE was as 
likely as not the same entity diagnosed as "dermatitis" in 
service.  Thus, the March 2008 VA examiner's comment implies 
a claim to reopen entitlement to service connection for DLE.  
See 38 C.F.R. § 3.157 (2007).  As this issue has not been 
developed for appellate review, it is referred to the 
originating agency for appropriate action.)


REMAND

The Board remanded the claim in March 2007 to have the 
veteran undergo a VA dermatological examination in order to 
determine the current level of impairment of his service-
connected dermatitis.  The examination was required to 
clarify which skin-related symptoms were caused by the 
veteran's service-connected disability and which skin-related 
symptoms were associated with nonservice-connected 
disability.

In April 1971, the veteran was awarded service connection for 
contact dermatitis of the 4th finger, bilaterally.  Recent 
treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio, show treatment for dermatitis (or more 
specifically, eczema) involving the hands and forearms.  
Since approximately 1991, the veteran has been treated for a 
facial skin condition that has included lesions and scarring.  
Previous VA treatment records and examination reports have 
routinely indicated that the symptoms involving the face are 
the result of DLE, which is, as noted above, a non-service-
connected disability.

In March 2008, the veteran underwent VA dermatological 
examination.  Absent one reference to nummular eczema of the 
right forearm, the examination focused solely on the 
veteran's DLE.  The symptoms affecting the face were noted in 
detail.  Significantly, the examiner stated that the 
veteran's DLE was as likely as not the same entity diagnosed 
as "dermatitis" in service.  This opinion was in contrast 
to the medical evidence previously associated with the claims 
file.  Interestingly, later in the report the examiner stated 
that, without a biopsy, any connection between the right 
forearm eczema and the DLE is speculative.

In light of the examination results, the Board finds that a 
remand for further development is necessary.  An examination 
is necessary in order to determine the level of impairment 
resulting from the veteran's service-connected dermatitis.  
This information was requested in the previous remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

An examination is also necessary to clarify whether the 
facial skin symptoms that have previously been related to DLE 
are in fact the same disease process for which the veteran is 
service connected (dermatitis).  Even if separate disease 
processes exist, it is important for an examiner to address 
whether the symptomatology of the two conditions can be 
distinguished or whether the symptoms cannot be 
differentiated.  See generally Mittleider v. West, 11 Vet. 
App. 181 (1998).

On remand, the veteran should be sent a notice letter in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  Since the veteran was last sent a VCAA letter, the 
Court issued a decision regarding the general notice 
requirements for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, an updated letter 
should be sent to the veteran.

It appears that the veteran continues to receive regular 
treatment at the Cleveland VAMC, and its associated 
outpatient clinics.  Updated treatment records should be 
obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected dermatitis.  
See Vazquez-Flores, 22 Vet. App. at 37.  
Tell the veteran that he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the applicable diagnostic code.  See 
38 C.F.R. § 4.118 (Diagnostic Code 7806).  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since November 2007) 
from the Cleveland VAMC and associate the 
records with the claims folder.

3.  Schedule the veteran for a VA 
examination with a dermatologist to 
determine the extent and severity of the 
veteran's service-connected dermatitis.  
The entire claims file, to include a copy 
of this remand, must be made available to 
the examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.

The examiner should issue an opinion as 
to whether the skin-related symptoms 
affecting the veteran's face are part of 
the same disease process for which he is 
service connected:  dermatitis.  If 
separate disease processes exist, such as 
eczema and DLE, the examiner should 
determine whether the effects of each of 
the identified skin disabilities can be 
distinguished.  A complete rationale 
should be expressed for the opinion.

The examiner must indicate the percentage 
of the veteran's entire body that is 
affected by his service-connected 
dermatitis, and a specific finding must 
be made as to the percentage of exposed 
areas affected.  The examiner should 
determine whether the veteran requires 
systemic therapy for dermatitis, such as 
corticosteroids or other 
immunosuppressive drugs; and, if so, the 
total duration in weeks of such therapy 
during a 12-month period.  If service-
connected disability cannot be 
distinguished from non-service-connected 
disability such as lesions due to DLE, 
the examiner should specifically say so 
and provide findings regarding 
percentages of the body and need for drug 
therapy relative to both.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

